Citation Nr: 1226893	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  The record on appeal has raised the issue of entitlement to a TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

2.  The Veteran's PTSD does not manifest total occupational and social impairment, due to such symptoms as gross impairment of thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting one's self or others, or disorientation to time or place.

3.  The record reveals the Veteran's service-connected PTSD precludes him from securing and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent disabling, and no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each element of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven.  Therefore, section 5103(a) notice is no longer required because the purpose such notice was intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records and service treatment records.  The Veteran was afforded a VA PTSD examination in June 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Higher Evaluation

In June 2010, the Veteran was granted service connection for PTSD with an evaluation of 50 percent.  The Veteran argues the current rating of 50 percent does not reflect the severity of his disability.

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record bearing on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2011).  

The Veteran's PTSD is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a rating of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011). 

A rating of 30 percent is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily, with normal routine behavior, self-care, and conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (e.g., forgetting names, directions, or recent events).  Id.  

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly-learned materials, or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals, which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances, including work or work-like settings; and an inability to establish and maintain effective relationships.  Id.  

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting one's self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss of names of close relatives, one's occupation, or one's own name.  Id.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situations.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Additionally, the Board notes the Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board also notes an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995). 

GAF scores ranging from 91 to 100 reflect a complete absence of symptoms and superior functioning in a wide range of activities.  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interest and involvement in a wide range of activities, social effectiveness, general satisfaction with life, and no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) and reflect no more than slight impairments in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging from 61 to 70 reflect the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting) or any serious impairment to social, occupational or school functioning (e.g., no friends or unable to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., at times, speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed man avoids his friends, neglects his family, and is unable to work; a child frequently beats up other children, is defiant at home, and is failing at school). 
GAF scores ranging from 21 to 30 are indicative of behavior, which is considerably influenced by delusions or hallucinations or serious impairments in communication or judgment, or an inability to function in almost all areas.  Scores ranging from 11 to 20 denote some danger of hurting one's self or others (e.g., suicide attempts without clear expectations of death, frequent violence, or manic excitement), occasional failure to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute). 

GAF scores ranging from 1 to 10 are assigned when the person is in persistent danger of severely hurting one's self or others (e.g., recurrent violence), there is a persistent inability to maintain minimal personal hygiene, or serious suicidal acts with a clear expectation of death.  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130 (2011). 

In a February 2009 VA behavioral health suicide risk assessment, the Veteran reported he had not attempted suicide nor did he have thoughts of harming himself within the previous 30 days.  However, six months earlier, the Veteran reported "thoughts of 'feeling ready to give up.'"  The provider opined the Veteran's suicide risk level was low, but ongoing monitoring was warranted.

In February 2009 VA mental health outpatient notes, the Veteran reported difficulties with short-term memory and with summarizing and verbalizing content of what is said to him.  He reported having "daymares" and nightmares, and isolating himself from others.  He also reported feeling depressed, lacking energy, and feeling apathetic.  He admitted suicidal ideation six months prior, i.e., "I was ready to give up," but denied plans to harm himself or suicidal ideation.  The provider noted the Veteran had a depressed mood and discouraged affect, but was pleasant, cooperative, alert, oriented, carried on spontaneous speech, and had good eye contact.  The provider also noted the Veteran's thought process was intact, there was no evidence of hallucinations or delusions, and his memory and cognition were adequate.  

In a March 2009 VA mental health consult individual intake note, the Veteran was noted as being pleasant and cooperative, dressed and groomed within normal limits, alert, and oriented.  There was no evidence of psychosis or problems with cognitive processes.  However, the Veteran appeared moderately anxious, his mood was depressed, and he endorsed suicidal ideation, but denied intent; the Veteran denied homicidal ideation or intent.  A March 2009 VA mental health counseling note indicates the Veteran's mood was depressed, and the Veteran became tearful at times when talking about difficult experiences, which was often followed by irritability.  The Veteran's affect was congruent with the content of the discussion.  In an April 2009 VA mental health counseling note, the Veteran's mood was noted as being depressed and his affect congruent with the content of the discussion.

In an April 2009 statement, the Veteran's friend reported the Veteran has a hard time controlling his anger, does not socialize, isolates himself, does not trust people, and "rarely gets a good night of sleep" because he is restless, shouts, and moves his legs while asleep.  She further reported it is hard for the Veteran to concentrate or focus, he is easily confused and unable to complete projects.  She stated the Veteran only sees the negative side of situations, gets angry and "loses it" for no reason, and becomes angry and frustrated with others or himself.  She stated the symptoms have rendered the Veteran dysfunctional.

In a June 2009 VA psychiatry evaluation and management note, the Veteran reported his "mental state" sometimes impacts his relationship with his friend because of his angry verbal outbursts, but he denied physical aggression.  The Veteran reported he does not socialize outside his family and is like a "hermit"; he reported his social life has been impacted by his difficulty in trusting people.  The Veteran reported the following symptoms:

(1) intrusive distressing thoughts of stressful military experiences; (2) nightmares; (3) psychological and physiological reactivity to trauma reminders; (4) avoidance of thoughts, feelings, reminders of stressful military experiences; (5) difficulty remembering important aspects of trauma; (6) loss of interest in previously enjoyed activities; (7) dissociation; (8) interpersonal detachment and social isolation; (9) emotional numbing; (10) sleep problems; (11) irritability; (12) concentration problems; (13) depressed mood; (14) hypervigilance; (15) fatigue/energy loss; and (16) suicidal ideation.

There was no evidence of hallucinations or delusions, or problems with cognitive processes.  The Veteran reported ongoing passive suicidal ideation, but denied current intent or plan and denied past suicide attempts or self-injurious behavior.  The Veteran also denied homicidal ideation, intent, or plan.

A January 2010 VA suicide prevention risk assessment screening note indicated the Veteran had not attempted suicide, but the Veteran reported he would not tell anyone even if he had had suicidal thoughts in the previous 30 days.  The Veteran reported he did not have a plan to commit suicide.  The provider opined the Veteran's suicide risk was low, but ongoing monitoring was warranted.

In a January 2010 VA behavioral health outpatient progress note, the provider noted the Veteran began the session in a pleasant manner, but became upset, agitated, argumentative, distraught, anxious, and angry when she told him she could not look up his VA claim.  The Veteran reported he would not tell anyone if he had had thoughts of suicide during the previous 30 days, and he became angry and defensive as the topic was further explored.  

In June 2010, the Veteran was afforded a VA examination for PTSD.  The Veteran reported ongoing PTSD symptoms.  The VA examiner stated the Veteran's friend's April 2009 statement documented "chronic PTSD symptoms" negatively impacting the Veteran's day-to-day life and his relationship with his friend.  The examiner noted the Veteran had been in ongoing outpatient treatment for PTSD and depression at VA facilities since February 2009; the Veteran reported he started treatment because he had driven away his friends and did not trust anyone.  The examiner noted the Veteran had never been psychiatrically hospitalized nor had he attempted suicide, although he had a history of suicidal ideation.  

The Veteran reported recurring disruptions in his focus and concentration during daily activities and problems with his short-term memory.  He has persistent erratic sleep patterns, a long sleep latency, and sleep is frequently disrupted by nightmares.  He has nightmares three to five times per week, which wake him up in "a severe state of hyperarousal with drenching cold sweats."  The Veteran reported daily, relentless intrusive thoughts about Vietnam, but indicated flashbacks were rare.  The Veteran also reported hypervigilance at home, e.g., frequently checking doors and windows, inability to relax, and on constant guard.    

The VA examiner noted the Veteran's appearance, attitude, and behaviors were "generally within normal limits," his attire was casual, neat, and appropriate, and his hygiene and grooming were good.  The examiner noted the Veteran can care for his personal needs and grooming, manage funds in his best interest, drive, and perform simple household chores.  The Veteran was oriented and his sensorium appeared intact.  The examiner noted the Veteran was cooperative and appropriately answered questions.  The Veteran's speech was "somewhat shaky with some word finding difficulties noted due to some anxiety present," but otherwise, it was relevant, coherent, and productive.  The Veteran's thought process was rational and goal directed.  There was no evidence of hallucinations or delusions, mania or psychosis, nor was there evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors.  The Veteran's insight and judgment were fair to good.

However, the VA examiner noted the Veteran could not make eye contact and looked down the entire examination.  The examiner did not complete the formal mental status testing because the Veteran was markedly distressed and agitated.  His affect was constricted.  The Veteran had decreased energy and motivation, a sustained moderate low mood, and persistent negativity, pessimism, and despair about his current life situation.  The examiner noted the Veteran felt hopeless, but there were no suicidal or homicidal risks, had marked anhedonia, and had low self-esteem.  The examiner noted the Veteran presented severe and pervasive isolation and psychic numbing.  The Veteran was markedly detached and withdrawn from others, including those in his household, had severe problems trusting anyone, described himself as a "hermit," and reported he had lost all his friends.  

The VA examiner opined the Veteran's PTSD symptoms were severe and noted the Veteran had a long history of PTSD-related anger problems and frequent episodes of verbal irritability and anger.  The examiner noted the Veteran's personal and social adjustment was severely impaired; the Veteran was "severely socially avoidant and anxious," rarely leaves his house, and cannot maintain an adequate comfort level in any social or public situation as he becomes extremely tense, anxious, and hypervigilant.  The Veteran is prone to anger and irritability in public or social situations and avoids them.  The examiner's functional assessment of the Veteran revealed areas of impaired performance regarding certain activities of daily living, particularly public or social situations; the examiner opined it is "virtually impossible for the Veteran to engage in [these situations]."  The examiner opined the Veteran's current level of occupational functioning was "at least moderately but more likely severely impaired."

In November 2010, December 2010, and January 2011 VA mental health counseling notes, the Veteran reported irritability, anxiety, sadness, and anger, but denied having angry outbursts.  

A January 2011 VA suicide prevention risk assessment screening note indicates the Veteran had not attempted suicide, had not thought about harming himself within the previous 30 days, and did not have a plan to commit suicide.  The provider opined the Veteran's suicide risk was low, but ongoing monitoring was warranted.  

In a February 2011 VA mental health counseling note, the Veteran reported irritability, anxiety, sadness, anger, hypervigilance, hyperarousal, intrusive recollections of combat trauma, depression, and feelings of hopelessness and helplessness.  The Veteran's anxiety level was moderate during discussions of topics and reminders of his experiences in Vietnam.

A March 2011 letter from the Albany VA Medical Center noted the Veteran had been in therapy for PTSD since March 2009 and was diagnosed with PTSD, chronic, severe, with symptoms including re-experiencing traumatic events, combat related nightmares, avoidance of stimuli associated with traumatic events, emotional numbing, irritability, pervasive anger with episodic rage, hyperarousal, hypervigilance, sense of foreshortened future, severe depression episodes, including passive suicidal ideation.  

In a March 2011 statement, the Veteran's friend reported the Veteran's PTSD symptoms remain unchanged or have worsened.  She stated the symptoms have a negative impact on most areas of his life and has affected his relationships with family and friends due to uncontrollable outbursts of rage or anger.  She reported the Veteran becomes aggressive, hurtful, offensive, and isolating.  Additionally, she reported the Veteran cannot stay focused, forgets what he is doing or saying, forgets what someone said to him a few minutes after it is said, and gets distracted while driving.  She stated the Veteran is depressed most of the time and has thoughts of suicide.  She stated the Veteran does not handle stress well and becomes angry and sometimes violent; after these instances, he becomes withdrawn.  She reported the Veteran "takes inventory of his tools and other personal items to make sure they are still there and he knows where they are" everyday, or sometimes, two or three times per day.  

In a March 2011 statement, the Veteran's mother reported the Veteran lost interest in participating in family events and is hard to deal with because his mood can quickly change.  She stated the Veteran does not work well with other people due to his temperament and mood swings.  She believes the Veteran has become progressively worse through the years.

In March 2011, May 2011, and June 2011 VA mental health counseling notes, the Veteran reported irritability, anxiety, sadness, anger, hypervigilance, hyperarousal, intrusive recollections of combat trauma, depression, and feelings of hopelessness and helplessness.  The Veteran's anxiety level was moderate during discussions of topics and reminders of his experiences in Vietnam.  

In his June 2011 statement in support of his substantive appeal, the Veteran asserted he is unable to establish and maintain effective relationships or adapt to stressful circumstances, such as employment and daily living activities, and his severe levels of anxiety and depression have limited appropriate and effective functioning in social, occupational, and interpersonal settings.  The Veteran reported a history of suicidal ideation with feelings of hopelessness, helplessness, and worthlessness.

Finally, between March 2009 and June 2011, the Veteran's GAF scores ranged from 47 to 55, with the lowest score noted during his June 2010 VA PTSD examination and the highest score noted in March 2009.  From February 2010 to March 2011, the Veteran consistently had a GAF score of 48, with the exception of April 2010, where the score was 50, and June 2010, where the score was 52.  During this time period, mental status examinations noted the Veteran was alert and oriented to person, place, and time, and his mental status ranged from angry, frustrated, and sad to moderately anxious and mildly to moderately depressed.  

The Veteran is entitled to an initial evaluation of 70 percent disabling, and no higher, for service-connected PTSD.  The record indicates the Veteran's PTSD symptoms manifest occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood.  See 38 C.F.R. § 4.130 (2011).  The Veteran reported suicidal ideation, irritability, anger, nightmares, and social adversity, along with a number of other symptoms.  The Veteran's friend and mother reported issues with the Veterans relationships and social functioning.  The VA examiner noted the Veteran's PTSD symptoms were severe and severely impaired his social and occupational functioning.  Finally, the Veteran's GAF scores indicate the Veteran has moderate to serious symptoms.  See Diagnostic and Statistical Manual of Mental Disorders, 47 (4th ed. 1994).  The Board finds, based on the VA examiner's opinion that the Veteran's PTSD symptoms are severe, the symptoms noted in the treatment records, and the Veteran's credible lay evidence, the Veteran's PTSD most nearly approximates the criteria for an initial evaluation of 70 percent disabling.  Therefore, entitlement to an initial evaluation of 70 percent disability for PTSD is granted.

The Veteran is not entitled to an initial evaluation in excess of 70 percent disabling for service-connected PTSD.  The record does not indicate a manifestation of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform daily living activities, including maintenance of minimal personal hygiene, persistent danger of one's self or others, or disorientation to time or place.  See 38 C.F.R. § 4.130 (2011).  The record does not show evidence of gross impairment of thought processes, a history of delusions or hallucinations, poor personal hygiene, or a persistent threat to hurt himself, although he did endorse suicidal ideation.  Therefore, the Board finds the Veteran is not entitled to an evaluation in excess of 70 percent disabling for service-connected PTSD at any point during the period on appeal.  
The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran meets the criteria for an initial evaluation of 70 percent disabling, and no higher, for service-connected PTSD, but there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the [V]eteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341(a), 4.16(b), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes marginal employment is not considered substantially gainful employment.  Marginal employment generally exists when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be found to exist, on a facts-found basis (including, but not limited to, employment in a protected environment, such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2011).

Total disability ratings for compensation may be assigned, in cases where the schedular rating is less than total, when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, at least one disability must be ratable at 40 percent or more and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Numerous VA progress notes indicate the Veteran historically worked in construction.  A February 2009 VA mental health outpatient note indicates the Veteran reported he had not worked the past 5 or 6 months due to back pain and his "tendency to get 'ornery.'"  The Veteran reported holding a variety of jobs over the years, with the longest lasting three years.  A March 2009 VA mental health counseling note indicates the Veteran currently has no income and has been approved for food stamps.  

A June 2009 VA psychiatry evaluation and management note indicated the Veteran worked a variety of jobs, with his longest job lasting three years.  The Veteran reported his anger and aggression occasionally interfered with his work and led to him being fired.  The Veteran stopped working the previous year due to back pain and increasing irritability.  Since that time, the Veteran reported significant financial difficulties, reliance on help from his friend's mother, and approval for food stamps.  

In the June 2010 VA PTSD examination, the examiner noted the Veteran had not worked for 3 years, but historically worked in construction.  The Veteran reported he left his last job because he "could no longer maintain control over his behavior or focus on work-related tasks."  The Veteran reported having been fired from several jobs due to PTSD anger - the Veteran reportedly hit his boss and was fired.  The Veteran reported he was supported by his friend and his friend's mother.  The VA examiner opined the Veteran's current level of occupational functioning was "at least moderately but more likely severely impaired."  The examiner noted the Veteran's history of work-related difficulties due to service-connected PTSD symptoms and opined the Veteran "would have severe problems maintaining appropriate behavioral or emotional stability in work situations.  He would have marked difficulties carrying out even simple work-related tasks in a reliable and consistent manner due to be [sic] markedly disruptive effects of his PTSD symptoms."

In her March 2011 statement, the Veteran's friend stated the Veteran's PTSD symptoms have "made it impossible for him to obtain gainful employment . . . " because he has uncontrollable outbursts of rage or anger, and becomes aggressive, hurtful, offensive, and isolating.  Additionally, she stated the Veteran cannot stay focused, forgets what he is doing or saying, forgets what he had just been told, and gets distracted while driving.  She stated the Veteran does not handle stress well and becomes angry, or sometimes violent.  She reported the Veteran regularly inventories his tools and other personal items to ensure they are still there and he knows where they are; sometimes, he takes inventory two or three times per day.  She asserted the Veteran is clearly unable to work due to his PTSD symptoms.  In a statement dated in March 2011, the Veteran's mother reported the Veteran does not work well with other people due to his temperament and mood swings.  

In his June 2011 substantive appeal, the Veteran reported he has difficulties adapting to stressful circumstances, such as employment situations.  He reported he has been disciplined, and in one instance fired, by employers for verbal or physical aggression toward co-workers and supervisors.  He alleged his anxiety, irritability, and anger have required seeking employment in solitary settings, which have limited his occupational opportunities and income potential.  

The Board finds entitlement to a TDIU is warranted.  As discussed above, the Veteran's service-connected PTSD is evaluated at 70 percent disabling and meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) (2011).  The evidence reveals the Veteran's service-connected PTSD symptoms render him unable to obtain and maintain substantially gainful employment.  During the entire period on appeal, the Veteran has been noted to have difficulties adjusting to stressful situations and uncontrollable anger.  The VA examiner opined the Veteran's occupational functioning was likely severely impaired and the Veteran would have problems maintaining appropriate behavioral or emotional stability in work situations.  The Board finds, in light of the Veteran's significant occupational impairment, his service-connected PTSD is of sufficient severity to produce unemployability.  As such, entitlement to a TDIU is granted.


	(CONTINUED ON NEXT PAGE)









ORDER

An initial evaluation of 70 percent disabling, and no higher, for the Veteran's service-connected PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
MILO HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


